FreEdman, P. J.
This action was brought' by the plaintiff to recover the sum -of $50, claimed by him to have been paid to defendants on November 11, 1898, towards the rent of certain premises, such payment being made, however, upon the condition that' the defendants, who, it appears upon the trial, were neither the owners, nor lessees of the premises, should on the day .following such payment, go to the office of the plaintiff’s attorneys, and there' produce their authority to let the premises, and then execute a lease to the plaintiff. The plaintiff further claimed that the defendants refused to comply with these conditions, and that he rented other premises.. On the part of the defendants it was claimed that the sum of $50 was paid as a part payment upon the rental price agreed upon for the premises referred to, and that, plaintiff failed to pay the balance through no fault of the defendants. There was a direct conflict of testimony upon these questions, and the trial judge de-. *789cided in favor of the plaintiff, and no sufficient reason appears why such judgment should he disturbed. The judgment should be affirmed, with costs.
MacLeae and Leveetritt, JJ., concur.
Judgment affirmed, with costs to respondent.